1 So.3d 1272 (2009)
Richard Curtis THOMPSON, Appellant,
v.
STATE of Florida, Appellee.
No. 2D07-3040.
District Court of Appeal of Florida, Second District.
February 13, 2009.
James Marion Moorman, Public Defender, and Pamela H. Izakowitz, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Katherine Coombs Cline, Assistant Attorney General, Tampa, for Appellee.
KELLY, Judge.
Richard Curtis Thompson was convicted of aggravated stalking and sentenced to sixty months' incarceration, a portion of which was suspended, followed by five years' probation. On appeal, Thompson argues that his sentence is illegal because it exceeds the statutory maximum for a third-degree felony. The State correctly concedes that the trial court erred in imposing a split sentence of probation and incarceration which exceeds the five-year statutory maximum sentence for third-degree felonies. See Fla. R.Crim. P. 3.701(d)(12); Smith v. State, 584 So.2d 154 (Fla. 2d DCA 1991).
Accordingly, we affirm Thompson's conviction, reverse his sentence, and remand for resentencing.
FULMER and VILLANTI, JJ., Concur.